Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected as being vague and indefinite when it recites “at least one compound selected from the group of compounds represented by formula (3) as a third component” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for a second component. Claims 8-9 also refer to a “third” component. Claims 7-9 fail to particularly point out and distinctly claim the contents of the claimed liquid crystal composition.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (U.S. Patent No. 6,017,467). 
Fujita et al. discloses the invention substantially as claimed, i.e., a liquid crystal composition comprising at least one compound inclusive of the compound of the present formula (1), as generally represented therein by 
    PNG
    media_image1.png
    200
    417
    media_image1.png
    Greyscale
 (column 2, line 60+; claim 1), more specifically compounds inclusive of the compounds of the present formula (1-2) as represented therein by 
    PNG
    media_image2.png
    124
    573
    media_image2.png
    Greyscale
 (columns 15-16), compounds inclusive of the compounds of the present formula (1-4) as represented therein by 
    PNG
    media_image3.png
    118
    570
    media_image3.png
    Greyscale
 (columns 23-24), and compounds inclusive of the compounds of the present formula (1-9) as represented therein by 
    PNG
    media_image4.png
    518
    573
    media_image4.png
    Greyscale
 (columns 15-16), except for the intended use in an element for phase control of an electromagnetic wave signal having a frequency from 1 GHz to 10 THz. 
In fact Example 10 (column 118, line 35+) therein expressly illustrates a liquid crystal composition having a refractive index anisotropy n = 0.22, said composition comprising at least one compound inclusive of the compound of the present formula (1), more specifically the compounds inclusive of the compounds of the present formula (1-1) as represented therein by 3-Be-Tr-Be(F)-Tr-CN, in an amount as is claimed, with a at least one compound inclusive of the compound of the present general formula (2) in an amount as is claimed, more specifically the compounds inclusive of the compounds of the present formula (2-3) as represented therein by 1-Be-Tr-Be-3, 2-Be-Tr-Be-1, 2-Be-Tr-Be-OCH3, 3-Be-Tr-Be-OCH3, 4-Be-Tr-Be-OCH3, 5-Be-Tr-Be-OCH3, and 4-Be-Tr-Be-OC2H5, compounds inclusive of the compounds of the present formula (2-9) as represented therein by 3-Hx-C2H4-Be-Tr-Be-2, 3-Hx-C2H4-Be-Tr-Be-3, and 3-Hx-C2H4-Be-Tr-Be-4, and compounds inclusive of the compounds of the present formula (2-11) as represented therein by 3-Hx-Be(F)-Tr-Be-2 and 3-Hx-Be(F)-Tr-Be-3:

    PNG
    media_image5.png
    607
    582
    media_image5.png
    Greyscale

Example 27 (column 124, line 10+) therein expressly illustrates a liquid crystal composition comprising at least one compound inclusive of the compound of the present formula (1) in an amount as is claimed, more specifically the compounds inclusive of the compounds of the present formula (1-1) as represented therein by 3-Be-Tr-Be(F)-Tr-CN, with at least one compound inclusive of the compound of the present general formula (3) in an amount as is claimed, more specifically the compounds inclusive of the compounds of the present formula (3-24) as represented therein by 2-Hx-Be-Ne(F)-F, 3-Hx-Be-Ne(F)-F, and 5-Hx-Be-Ne(F)-F:
    PNG
    media_image6.png
    535
    590
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being obvious over Okabe (U.S. Patent Application Publication No. 2020/0190404) in view of Fujita et al. (U.S. Patent No. 6,017,467).
 Okabe discloses a liquid crystal composition which is used in an element for phase control of an electromagnetic wave signal having any frequency from 1 GHz to 10 THz (abstract), characterized in that said liquid crystal composition comprises a combination of a 1st component being an acetylene compound represented by formula (1) 
    PNG
    media_image7.png
    120
    435
    media_image7.png
    Greyscale
[0013-0014], with a 2nd component being a compound inclusive of the compounds of the present formula (2), more specifically compound of the present formula (2-1)thru(2-3), (2-5), (2-6) thru (2-8), (2-16) thru (2-18), as represented therein by 
    PNG
    media_image8.png
    130
    422
    media_image8.png
    Greyscale
 [0022], and a 3rd component being a compound inclusive of the compounds of the present formula (3), more specifically compounds of the present formulae (3-6) thru (3-9 and (3-14) thru (3-16) as represented therein by 
    PNG
    media_image9.png
    132
    434
    media_image9.png
    Greyscale
 [0016] as well as compounds of the present formula (3-2) thru (3-4) and (3-10), (3-11) and (3-23) as represented therein by 
    PNG
    media_image10.png
    137
    430
    media_image10.png
    Greyscale
 [0019]. The inventive liquid crystal composition may also comprise an optically active compounds ([0066] & claim 14), and a polymerizable compound (claim 15). However, the acetylene compound of formula does not encompass the compounds of the present formula (1).
Fujita et al. discloses a liquid crystal composition comprising at least one compound inclusive of the compound of the present formula (1), as generally represented therein by 
    PNG
    media_image1.png
    200
    417
    media_image1.png
    Greyscale
 (column 2, line 60+; claim 1), more specifically compounds inclusive of the compounds of the present formula (1-2) as represented therein by 
    PNG
    media_image2.png
    124
    573
    media_image2.png
    Greyscale
 (columns 15-16), compounds inclusive of the compounds of the present formula (1-4) as represented therein by 
    PNG
    media_image3.png
    118
    570
    media_image3.png
    Greyscale
 (columns 23-24), and compounds inclusive of the compounds of the present formula (1-9) as represented therein by 
    PNG
    media_image4.png
    518
    573
    media_image4.png
    Greyscale
 (columns 15-16), as well as acetylene compounds which overlap with those of Okabe.
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a compound of the present formula (1), as taught in Fujita et al., in the liquid crystal composition of Okabe, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the compound of formula (1). 

The applied primary reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of propene/propenyl nitrile derivatives: U.S. Patent No. 6,444,279.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722